                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,
                                                    Criminal Case No. 11-20195
                                                    Honorable Linda V. Parker
v.

JEREMY WILLIAM DEAN,

          Defendant.
_________________________________/

 OPINION AND ORDER DENYING DEFENDANT’S (1) MOTION FOR
RELIEF FROM JUDGMENT PURSUANT TO FEDERAL RULE OF CIVIL
PROCEDURE 60(b)(1) OR, IN THE ALTERNATIVE, FOR CERTIFICATE
 OF APPEALABILITY [ECF NO. 42] AND (2) MOTION TO APPEAL IN
               FORMA PAUPERIS [ECF NO. 45]

      On December 14, 2011, Defendant pleaded guilty pursuant to a plea

agreement to one count of possession with intent to distribute marijuana in

violation of 21 U.S.C. § 841(a)(1). On May 2, 2012, the Honorable Mark A.

Goldsmith sentenced Defendant to 151 months of incarceration, and a Judgment

was entered on May 4, 2012. (ECF No. 30.) Defendant filed a motion to vacate

his sentence pursuant to 28 U.S.C. § 2255 on May 22, 2017, relying on the United

States Supreme Court’s decision in Mathis v. United States, 136 S. Ct. 2243

(2016). This Court denied Defendant’s motion in an opinion and order entered

July 16, 2018, concluding that it was barred by the statute of limitations in § 2255

because the Supreme Court’s decision in Mathis did not announce a new rule of
law. (ECF No. 41.) The matter is presently before the Court on two motions filed

by Defendant: (1) a motion for relief from judgment pursuant to Federal Rule of

Civil Procedure 60(b) or, in the alternative for a certificate of appealability (ECF

No. 42); and, (2) a motion to appeal in forma pauperis. (ECF No. 45.)

              Rule 60(b) allows a party to seek relief from a final judgment under a

limited set of circumstances including mistake or inadvertence. Misconstruing the

Court’s decision as evaluating his § 2255 motion under subsection (h) rather than

(f), Defendant contends that the Court erred in finding his § 2255 motion time-

barred. The Court, however, analyzed the timeliness of Defendant’s motion under

the correct statute.

              Pursuant to § 2255(f), Defendant was required to file his § 2255 motion

within one year of the date on which his judgment of conviction became final or

“the date on which the right asserted was initially recognized by the Supreme

Court, if that right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review.”1 28 U.S.C. § 2255(f)(1),

(3). The statute of limitations commencing from the date of Defendant’s judgment

of conviction had long expired when he filed his § 2255 motion. And, as the Court

stated in its July 16, 2018 decision, Mathis did not announce a new rule of law

applicable to cases on collateral review. As such, his motion was time-barred.


                                                            
1
     Section
          2255(f) lists additional events that trigger the running of the one-year
limitations period, but none are applicable here.
                                                               2 
 
      With respect to Defendant’s request for a certificate of appealability, 28

U.S.C. § 2253(c)(2) provides that “a certificate of appealability may issue only if

the applicant has made a substantial showing of the denial of a constitutional

right.” A certificate of appealability with respect to a court’s procedural ruling

may issue only if the defendant shows that jurists of reason would find it debatable

whether (1) he stated a valid claim of a denial of a constitutional right; and (2) the

court was correct in its procedural ruling. Slack v. McDaniel, 529 U.S. 473, 484-

85 (2000). Defendant fails to establish that this Court’s procedural ruling was

incorrect.

      The Court further finds that an appeal of its ruling would be frivolous. As

such, it is denying Defendant’s request for leave to appeal in forma pauperis. See

28 U.S.C. § 1915(a)(3).

      Accordingly,

      IT IS ORDERED that Defendant’s Motion for Relief from Judgment

Pursuant to Federal Rule of Civil Procedure 60(b) or, in the alternative, for

Certificate of Appealability (ECF No. 42) is DENIED;

      IT IS FURTHER ORDERED that Defendant’s Motion to Appeal in Forma

Pauperis (ECF No. 45) is DENIED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

Dated: November 7, 2018

                                           3 
 
I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, November 7, 2018, by electronic and/or
U.S. First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                         4 
 
